

 
Exhibit 10.4

GUARANTY


THIS GUARANTY (this “Guaranty”) is made as of the 24 day of March, 2008, by US
DRY CLEANING CORPORATION (the “Guarantor”), to and with NEWSTAR FINANCIAL, INC.,
a Delaware corporation with an address at 500 Boylston Street, Suite 1600,
Boston, Massachusetts 02116 (hereinafter referred to as the “Lender”).


W I T N E S S E T H  T H A T:


WHEREAS, Lender, Guarantor, USDC Portsmouth, Inc. (the “Borrower”) have entered
in a certain Secured Party Sale Agreement of even date, pursuant to which the
Borrower agreed to pay a portion of the purchase price thereunder by executing
and delivering a certain Time Note of even date herewith issued by the Borrower
to the Lender in the principal amount of $975,000 (as the same may be amended,
modified, extended, supplemented or replaced from time to time, the “Time
Note”).


WHEREAS, Guarantor is the sole stockholder of the Borrower and therefore the
Guarantor has a substantial interest in the making of the loan evidenced by the
Time Note.


WHEREAS, to induce the Lender to make the loan evidenced by the Time Note, the
Guarantor has agreed to guarantee the payment of the indebtedness and
obligations of the Borrower to the Lenders under the Time Note.


NOW, THEREFORE, in order to induce the Lender to enter into the aforesaid loan
transactions and in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby covenants and agrees as follows:


Section 1.  Definitions.  Capitalized terms used in this Agreement without
definition have the identical meanings assigned to them in the Time Note.


Section 2. Agreement to Guaranty.  The Guarantor, as primary obligor and not
merely as surety, hereby, absolutely, unconditionally and irrevocably,
guarantees: (i) the due and punctual payment in full (and not merely the
collectibility) by the Borrower of the principal of the Time Note, and the
interest thereon, when due and payable, according to the terms of the Time Note,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)), (ii) all costs of collection and expenses, including
reasonable attorneys’ fees incurred by the Lender to collect the Guaranteed
Obligations from any party liable for the payment thereof, whether as maker,
endorser, guarantor, surety or otherwise, or in protecting, enforcing or
realizing upon the Lender’s rights in connection with any collateral securing
the Guaranteed Obligations or any guaranty thereof (all of the indebtedness,
obligations and liabilities described in this Section 2 are collectively
hereinafter called the “Guaranteed Obligations”).



 
 

--------------------------------------------------------------------------------

 

Section 3. Further Agreements.  The Guarantor also agrees:  that this Guaranty
shall not be impaired by any modification, release or other alteration of any of
the Guaranteed Obligations or arrangements whatsoever with the Borrower or
anyone else; that the liability of the Guarantor is direct and unconditional and
may be enforced without requiring the Lender first to resort to any other right,
remedy or security; that if the Borrower or Guarantor should at any time become
insolvent or make a general assignment, or if any petition in bankruptcy or any
insolvency or reorganization proceedings shall be filed or commenced by, against
or in respect of the Borrower or the Guarantor, any and all Guaranteed
Obligations of the Guarantor shall, at the Lender’s option, forthwith become due
and payable without notice; that the Lender’s books and records show­ing the
account between the Lender and the Borrower shall be admissible in any action or
proceedings, and shall constitute prima facie proof thereof; that this Guaranty
is a continuing Guaranty; that nothing shall discharge or satisfy the liability
of the Guarantor hereunder except the full payment and performance of all of the
Borrower’s said debts and Guaranteed Obligations to the Lender with interest;
and that any and all present and future debts and obligations of the Borrower to
the Guarantor are hereby waived and postponed in favor of and subordinated to
the full payment and performance of the Obligations.


Section 4.  Waivers by Guarantor.  The Guarantor waives, for the benefit of
Lender: (a) any right to require the Lender, as a condition of payment or
performance by the Guarantor, to (i) proceed against the Borrower, any other
guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
deposit account or credit on the books of the Lender in favor of the Borrower or
any other Person, or (iv) pursue any other remedy in the power of the Lender
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other guarantor from any cause other than payment or set-off
in full of the Guaranteed Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon the Lender’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith, willful misconduct or gross negligence; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of the Guarantor’s
obligations hereunder, (ii) any rights to set-offs, recoupments and
counterclaims other than as provided in the Time Note, and (iii) promptness,
diligence and any requirement that the Lender protect, secure, perfect or insure
any security interest or lien or any property subject thereto; (f) except as
expressly provided for herein, notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, the Loan Documents or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the Borrower and any right to consent to
any thereof; (g) any right of subrogation, reimbursement or indemnity
whatsoever, and any right of recourse to security for the debts and Guaranteed
Obligations of the Borrower to the Lender and the Guarantor until all of the
Guaranteed Obligations are paid in full; and (h) any defenses or benefits that
may be derived from or afforded by law that limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.



 
- 2 -

--------------------------------------------------------------------------------

 

The Guarantor waives any objection to the issuance of such prejudgment remedy
based on any offsets, claims, defenses or counterclaims to any action brought by
the Lender (other than payment in full of the Guaranteed Obligations or full
set-off under the Time Note).


Section 5. Transfer of Guarantor’s Property. Without the Lender’s prior written
consent after full disclosure, the Guarantor shall not transfer any material
portion of the Guarantor’s property, real or personal, or release any contract
right or claim which constitutes a material portion of the Guarantor’s net
worth, either voluntarily or involuntarily, absolutely or collaterally, without
receiving full fair market value therefor.  The Guarantor agrees that any
transfer or release in violation of the foregoing provisions shall per se be
deemed to have occurred with an intent to defraud creditors.  For purposes of
the foregoing, the term “material” shall be defined as any transfer or release
involving more than thirty percent (30%) of the Guarantor’s net worth in any
calendar year.


Section 6.  Valid and Binding Guaranty.  This Guaranty shall be valid and
binding upon the Guarantor, regardless of any invalidity, irregularity, defect
or unenforce­ability of or in any of the Guaranteed Obligations.  The Guarantor
further agrees that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment of all or any part of the
Guaranteed Obligations is rescinded or otherwise must be restored by the Lender
to the Borrower or to the creditors of the Borrower or any representative of the
Borrower or representative of its creditors upon the insolvency, bankruptcy or
reorganization of the Borrower, or to the Guarantor or the creditors of the
Guarantor or any representative of the Guarantor or representative of the
creditors of the Guarantor upon the insolvency, bankruptcy or reorganization of
the Guarantor, or otherwise, all as though such payments had not been made.


Section 7.  Notices.  All notices hereunder shall be in writing and sent by
certified or registered mail, return receipt requested, or by overnight delivery
service, with all charges prepaid, or personally delivered, to the applicable
party at the addresses set forth below, or by facsimile transmission (including,
without limitation, computer generated facsimile), promptly confirmed in writing
sent by first class mail, to the FAX numbers and addresses set forth below.
 
If to Lender:
 
NEWSTAR FINANCIAL INC.
500 Boylston Street
Suite 1600
Boston, Massachusetts  02116
Attention:  Robert E. Hornstein, Managing Director
FAX No.:  (617) 484-4300


With, except in the case of routine correspondence, a copy (which shall not
constitute notice) to:
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
Mark Fogel, Esq.
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, Massachusetts 02199
FAX No.:  (617) 227-4420


If to Guarantor:


US DRY CLEANING CORPORATION
4040 MacArthur Boulevard
Suite 305
Newport Beach, California 92660
Attention:  Mr. Robert Y. (Robbie) Lee, Chief Executive Officer
FAX No.:  (949) 863-9657


With, except in the case of routine correspondence, a copy (which shall not
constitute notice) to:
 
Levene, Neale, Bender, Rankin & Brill L.L.P.
10250 Constellation, Suite 1700
Los Angeles, California 90067
Attention:  Mr. Martin Brill
FAX No.:  (310) 229-3324


and


Greenberg Traurig, LLP
The Met Life Building
200 Park Avenue, 14th Floor
New York, New York 10166
Attention:  Spencer G. Feldman, Esq.
FAX No.:  (212) 801-6400


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices and correspondence shall be deemed given upon
the earliest to occur of (i) actual receipt, (ii) if sent by certified or
registered mail, three (3) Business Days after being postmarked, (iii) if sent
by overnight delivery service, when received at the above stated addresses or
when delivery is refused or (iv) if sent by facsimile transmission, when receipt
of such transmission is acknowledged.



 
- 4 -

--------------------------------------------------------------------------------

 

Section 8. Waiver of Jury Trial.  GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE
TIME LOAN AND ACCEPT THIS AGREEMENT.


Section 9. Consent to Jurisdiction.  Guarantor hereby submits to the
jurisdiction of the courts of the Commonwealth of Massachusetts and the United
States District Court for the District of Massachusetts, as well as to the
jurisdiction of all courts from which an appeal may be taken or other review
sought from the aforesaid courts, for the purpose of any suit, action or other
proceeding arising out of any Guaranteed Obligations under or with respect to
this Guaranty, the Time Note, or any of the transactions contemplated hereby,
and expressly waives any and all objections it may have as to venue in any of
such courts. Guarantor expressly submits and consents in advance to such
jurisdiction in any action or proceeding commenced in such courts, hereby
waiving personal service of the summons and complaint, or other process or
papers issued therein, and agreeing that service of such summons and complaint,
or other process or papers, may be made by registered or certified mail
addressed to Guarantor at the address set forth herein.  Should Guarantor fail
to appear or answer any summons, complaint, process or papers so served within
thirty (30) days after the mailing thereof, it shall be deemed in default and an
order and/or judgment may be entered against it as demanded or prayed for in
such summons, complaint, process or papers.  The exclusive choice of forum set
forth herein shall not be deemed to preclude the enforcement of any judgment
obtained in such forum or the taking of any action under this Guaranty to
enforce the same in any appropriate jurisdiction.


Section 10. Commercial Transaction.  THE GUARANTOR ACKNOWLEDGES THAT THE
TRANSACTIONS UNDER WHICH THIS GUARANTY IS A PART ARE COMMERCIAL TRANSACTIONS.


Section 11. Successors and Assigns.  This Guaranty shall be binding upon the
heirs, executors, ad­ministrators, successors and assigns of the Guarantor and
shall inure to the benefit of the Lender’s successors and assigns. For the
purposes of this Guaranty, “Borrower” shall mean and include any successor of
the Borrower, including any representative of the Borrower under the provisions
of any state or federal law governing bankruptcy, insolvency, receivership or
reorganization.

 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the 24th day of March, 2008.
 



 
GUARANTOR:
     
US DRY CLEANING CORPORATION
         
By:   __________________________
 
Name:
 
Title:

 
 
 
 
 
- 6 -


--------------------------------------------------------------------------------